Title: To Benjamin Franklin from Thomas Digges: Two Letters, 15 November 1779
From: Digges, Thomas
To: Franklin, Benjamin


I.
Dr. Sir
London 15 Novr. 1779
The Bearer of this Letter, Mr Fabroni, has obligingly given me an oppertunity to send the inclosd to You.— He is a young Gentleman of distinguishd worth from Italy, and has been some time travelling with His ingenious Friend & Companion Mr Fontana. They mean to spend a few days at Paris on their return home, and as they stand distinguishd in the learned world, and have very liberal political opinions, I should be happy in bringing them acquainted with you— Their merit will be their best recommendation— I thus introduce them to your usual civility and attention and am with the highest esteem Dr Sir Your very Obligd and Obedt. Servant
T Digges
 
Addressed: His Excellency / Benjamin Franklin Esq. / at Passy / near / Paris
Notations: Digges Nov. 15. 79 / Nov. 15
 
II.
Dr. Sir
Novr. 15. 1779
I did myself the honor to write you by Mr. Hawkins of So. Carolina the 1st Int., & inclosd two loan Office Bills for 60 and 36 Ds. the property of Mr Jno Calif, in order to know if they were good;— Mr. H was bound to Holland, & promisd to put the letter into the post office there. Since that, on the 11th Int., I had an oppery by Capt. C——m & the affsd. mr Calif to write you again; As they have to all appearance got safe to the other side, I make no doubt but the letter will get to you in due course. It was cheifly to explain how Capt C——m and others got out of confinement. I understand 32 got away, but have yet no letter from my Revd & good friend at Plymo. as to what supplys he gave Capt C——m, but this will come all in time.— I am led to beleive from Capt. C——s friendship in assisting others He has added more than I expected to the sum orderd to be advancd Him. I hope before this gets to Yr. hand all the affair will be explained to You by letter from Him, as He promisd to write & place himself at Yr. command or direction as to future opperation—for this purpose He will wait at D——n——k till he gets your answer.
I have an oppy. to forward this by two Tuscan Gentlemen who will pass thro Paris, and as men of literature & philosophic knowlege, have a strong desire to be made known to You. They travel at the Expence of the Grand Duke, & are under his patronage & Esteem; Their political sentiments & opinions seem to be of the right sort, and as they have been known to some of yr. good friends here, & have a strong desire to be known to you, I could not resist their solicitation for a common introduction. I some time ago got one of them, Signr. Fabroni, to bear a parcel from our friend Mr V——n; but his companion Signr. Fontana having been taken ill, their journey has been postpond for some days. I some time ago forwarded to Monr. Grand at Amsm. another parcel from Mr V——n, by Mr Manigault of So Caroa., which Monr. Grand acknowleges the Receipt of but I do not know that it ever reachd You— I hope it has, as Mr V——n seems anxious about it, & wishes to know its fate.
I am very glad to find the Cartel is again on float, & that in consequence of the arrival of the fresh passport for the Vessel to go to Morlaix instead of Nantes, orders are gone down for the Vessel to take another Cargoe on board; I hope they will sweep the hundd & seventy odd at Plymo. and soon return for near the 200 that is at Portsmo.— The delays of office are so great here that I fear another squad may be inducd to break Prison before they can be convincd that the Cartel will go on again— These breaking outs, are not only disagreeable, but at times highly distressing & dangerous to me and they seem to fly to me as one who was obligd whether it was convenient or not, to supply them.

We have two Ships from Halifax the 16 Octor. both with accots from N York to the 3d. of Octor., but they differ so materially that one says there were no accots recd from N York at Halifax abot DEstaigne on the 3r. Octor; The other says He was before N York with a fleet of 22 sail of the line 10 frgts &ca.
Rodney will sail in a very few days wth 4 of the line, one 44, two frigates, & two 20 Gun Ships with a fleet of 40 or 50 Sail and abot. 2,500 Men. They go to Antia [Antigua] and there join the W. India fleet (8 or 9 of wch. are unfit to act as Men of War at Sea & are coming home) and so proceed on towards Jama.—the fears for which are a little revivd lately. A few trading Vessels for N York will attend Rodneys fleet part of the way, & take a frigate or two to convoy them— They carry nothing like Soldiers or recruits, & I dare swear the Idea of sending more to that quarter is now given up. The town ’tho has been much amusd of late with the distress’s of Ama. Her incapability of supporting her Independence, the surety of success in subjugating Her the next Campaign, & a variety of such stuf as they swallowd from Galloway last winter. This all comes from a little Irish Bishop who boasts an intimacy & confidence with you, & that He had such accots from yr. own mouth— Those who know you laugh at him, but he has so far guild the ministry into attention to his tale, that there have been several meetings where he was admitted to relate it to the junto particularly one or two at Lord Spencers. If our wise rulers are led to go on by such tales as these, they will prove themselves greater fools than ever I immagind them.
The Indiamen not arriving yet from the Shannon is now attributed to there being a small french Squadron watching their motions. Our grand fleet of 37 sail of the line & one or two fiftys, has not yet got further westward than Torbay, & will probably move from thence to the E Ward when things have a certain accot. of the French fleet being out. The people here seem to be getting a little more out of their apathy & are much more generally abusive of Ministers and Measures, & there is likely to be very warm work in the next sessions. The Irish business will cut out more sereous work for them than people at present seem to be aware of— These rights of mankind are sad things to be discussed even by people ruled by omnipotent Parliament. Ireland declares she will have a free trade, & be no longer imposd on by temporary expedients. If this free trade is not given, they are likely very soon to take it; and if it is given the mobs of Manchester, Bristol, Liverpoole Leeds &ca. may very soon disturb the speechifyers in Parliamt. The Irish seem to have caught the contagion of reasoning from America; and if the same incapable Councils continue to distract this Kingdom, their reasoning will conclude (as Americas has concluded) in Independence—many here look upon this period as not very distant. The blundering Rulers of this Country seem to have made a most material slip when they drove America into the dangerous discussion of the ground of her duty to England, as well as to the reason & to the extent of Her obedience.— Once forcd to reason, She reasond herself into Resistance, & has now foresworn all allegiance; and this oath of forswearing is of a nature less likely to be broken, than any possitive oath Lord Mansfield could frame for unconditional submission. Ireland seems to be following her footsteps and example exactly, only they seem to speak plainer, than America did until July 1775, for Independencey; for such the avowd authoritative claim of that Country must be allowd. If the powers of Government continue intrusted to the present incapable wicked set, His Majesty, whom the Irish now zealously stile their Sovereign, as America did in the begining of the quarrel, will find his Irish Title as effectually wiped out of his Escutcheon as his American Sovereignty is now.
I forgot to tell you that the Little Irish Bishop has brot. over with him, the Copys of the written accots of the State of things in America, brought over by the Marquiss Fayatte, Gen. Conway and another. These Statements were given says the Bishop from these officers to their several Patrons. He found means to get at them. They are filld with the disorders, calamaties & distresses of America, & as such, have I dare say been read with great pleasure by the junto to whom He has divulgd all these important secrets. I am with very great esteem Dr Sir Yr very obligd & ob Servt
V.J. Drouillard
You will oblige me by telling Mr W——n, we have not yet been able to recover his papers from the Philistines. His Sick friend has got well and is going on tolerably well in his affair at least He thinks so. He red. Mr W——ns letter of the 26th octor & has nothing material to say. I am also thankful to him for two, the last of Octor 31 coverd a point which I much wanted— The same direction will do for any thing He has to say in common, & his book will be forwarded in a few days to O——d, to the direction that the sick Genn. will give me
 
Addressed: Dr. Franklin
Notations: Nov 15. 79 / Digges
